Case 0:18-cv-61907-RS Document 10 Entered on FLSD Docket 10/16/2018 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-61907-CIV-GAYLES/SELTZER


 PLATINUM PROPERTIES INVESTOR
 NETWORK, INC, et al.,
           Plaintiffs,

 vs.

 JOHN DOES 1-2,
             Defendants,
 ____________________________________/

                                        ORDER

       THIS CAUSE has come before the undersigned pursuant to the District Court’s

 Order referring Defendants’ Emergency Motion to Stay Discovery and Set Briefing

 Schedule [DE 8] to the magistrate judge [DE 9]. Upon review of the Motion and the

 entire file, and for good cause shown, it is hereby ORDERED and ADJUDGED that:

       1.     The MOTION is granted pending further ORDER of this Court;

       2.     Plaintiffs shall respond to the Emergency Motion to Stay Discovery and

              Set Briefing Schedule on or before October 19, 2018;

       3.     Defendants shall reply to Plaintiffs’ Response on or before October 26,

              2018.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 15th day of

 October 2018.




 Copies furnished counsel via CM/ECF
Case 0:18-cv-61907-RS Document 10 Entered on FLSD Docket 10/16/2018 Page 2 of 2
